DETAILED ACTION
Applicant: STEIN, Jürgen
Assignee: Target Systemelektronik GmbH
Attorney: Daniel J. Gross (Reg. No.: 66,449)
Filing: Amendment filed 13 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-12 are currently pending before the Office, and claims 1 and 7 have been amended to make the claims definite and to avoid the cited art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022 was filed after the mailing date of the Non-Final Rejection on 18 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97 since the corresponding fee was submitted with the IDS.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Pages 6-13, filed 13 April 2022, with respect to formality objections, §112(b) rejections, & prior art rejections have been fully considered and are persuasive in that the suggested amendments have been made (Drawing Objections), the claims have been amended to make them definite (§112(b)), and the claims have been amended to avoid the cited art (§103 rejections).  The objection of the Drawings and the rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references are:
Stein – which discloses a method of determining the energy of a nuclear radiation field, namely a gamma radiation field (Stein: Abstract), with a radiation detection system (RDS) including a scintillator (10), a photodetector (20), an amplifier (40,50) and a pulse measurement electronics (Pg. 2, Ln. 22-26 multichannel analyzer (MCA)).  However, Stein fails to disclose determining an energy compensated dose rate Ḣ, it fails to disclose determining the mean square difference of the sampled current signal which enables determining dose rate Ḣ in pulse pileup scenarios (see App. Arg., Pg. 10), and it fails to disclose reducing voltage to prevent saturation and/or harming of the amplifier.

    PNG
    media_image1.png
    319
    568
    media_image1.png
    Greyscale

Berthold et al. – which discloses an ionizing detector (Berthold et al.: Fig. 1; Abstract) having a photomultiplier (30) and improved sensitivity without needing calibration by adjusting voltage to amplifiers as a function of pulse rate (¶¶50-54).  However, Berthold et al. fails to disclose determining an energy compensated dose rate Ḣ of a nuclear radiation field comprising a gamma radiation field, in pulse pileup scenarios, it fails to disclose when the maximum permissible mean current is exceeded, reducing the bias voltage applied to the amplifier, so that a current that is less than the maximum permissible mean current flows during the measurement, and it fails to disclose determining the mean square difference of the sampled current signal.

    PNG
    media_image2.png
    227
    559
    media_image2.png
    Greyscale

Izumi et al. – which discloses a method for determining a dose equivalent (Izumi et al.: ¶¶28-29 dose equivalent) of a nuclear radiation field comprising a gamma radiation field, with a radiation detection system (RDS) (¶¶28-29 gamma radiation field) including determining the variance of the sampled current signal Var(iΔ) (¶39 – average current calculated) and evaluate dosage when the pulse measurement is saturated by the pileup (¶174).  However, Izumi et al. fails to disclose when the maximum permissible mean current is exceeded, reducing the bias voltage applied to the amplifier, so that a current that is less than the maximum permissible mean current flows during the measurement and it fails to disclose applying a non-linear correction function Z(Ey) to said mean Energy Ey , said correction function rectifying the efficiency between the scintillator and a tissue equivalent ideal scintillator by accounting for a different energy deposition within the scintillator compared to human tissue.

    PNG
    media_image3.png
    425
    566
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a method for determining an energy compensated dose rate Ḣ of a nuclear radiation field comprising a gamma radiation field, in pulse pileup scenarios with a radiation detection system (RDS) (1), including a scintillator (2), a photodetector (3), an amplifier (5,6) and pulse measurement electronics (7), whereas the RDS has a defined maximum permissible mean current for spectroscopic use, above which the voltage of the amplifier, defining the amplification of said amplifier (5,6), is reduced in order to prevent saturation and/or harming the amplifier through high currents, wherein the method includes the following steps: - when the maximum permissible mean current is exceeded, reducing the bias voltage applied to the amplifier; - digitizing and differentiating the analog detector output current signal; determining the variance of the sampled current signal; determining the mean square difference of the sampled current signal; - determining the mean Energy Ey using the equation; - applying a non-linear correction function to said mean Energy Ey, said correction function rectifying the efficiency between the scintillator and a tissue equivalent ideal scintillator by accounting for a different energy deposition within the scintillator compared to human tissue, determining the energy compensated dose Ḣ from the current samples by using the equation Ḣ=Z(Eγ) Msd(iΔ), in combination with the other claimed elements.  Claims 2-12 are allowed based on dependency.

    PNG
    media_image4.png
    396
    619
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884